IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : No. 296
                                         :
REAPPOINTMENTS TO THE                    : Disciplinary Board Appointment Docket
DISCIPLINARY BOARD OF                    :
PENNSYLVANIA                             :


                                      ORDER


PER CURIAM


         AND NOW, this 2nd day of February, 2018, John F. Cordisco, Esquire, Bucks

County, and James C. Haggerty, Esquire, Philadelphia, are hereby reappointed as

members of the Disciplinary Board of Pennsylvania for a term of three years,

commencing April 1, 2018.